Title: To Benjamin Franklin from John Bradford, Jr., [after 21 September 1781]
From: Bradford, John Jr.
To: Franklin, Benjamin


Hond Sir,
Boston, Septembr [after September 21, 1781]
When I inform you that I am an American, and have been favour’d with an academical Education, you will conclude that I am not unacquainted with your political or literary Character. You will not therefore expect that I should attempt to add to the Encomiums which are resounded over every part of Europe, as it would surpass the power of human Invention to find out a Term of Respect which has not already been applied— Shall I then inform you that I have taken the Liberty of requesting a Letter of Recommendation to any Gentleman in France or Holland. Having been concern’d with my Father, who servd the public as Continental Agent, and receiv’d the Honor only of his Employment for his Services, the Government having taken the Profit by his Taxes, I am desirous of redeeming in a private Capacity, what was lost by a public one— You will be kind eno’ to remember in extenuation of my presumption in this request, the pitiable Figure a Man makes in this life, with the bare Appellation of a Gentleman; for his Support, for tho Glory makes us live after we are dead, in this World it is but miserable Fare—
Tho I do not suppose the chief End of Man is to make himself a Machine for getting Money, yet it is prudent to pay an early attention to procuring the Means of devoting the principal part of life to intellectual Improvements.
I am not impudent eno. to request this Letter of Recommendation without producing sufficient vouchers, if I find my Request is admissible I will send Letters from any person you may name in this place. By this opportunity I could have inclos’d a Letter in my Behalf from one of your Correspondents but declin’d it Judging it improper to give you the Pain of denying to a Friend what you might have wish’d to grant: my Design in this is to learn whether the Request is admissible, if I am happy enough to find this I hope to Produce sufficient Vouchers. As a Degree of Ridicule forever attends unsuccesful Pursuits you will be kind eno. to conceal the Contents of this Letter— I can only add my sincere Wishes for the Continuance of your present Felicity, as nothing can be added to your Glory except your being enroll’d among the Gods, which Honor, as it never has been confer’d till after Death, I sincerely wish you may not for many years to come obtain.
I am with the greatest Respect yours &c
John Bradford Jun
